

[****]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.




































[navistar.jpg]
SUPPLY AGREEMENT


Navistar, Inc.
AND
Core Molding Technologies (60012) and Core Composites Corporation (71043)







--------------------------------------------------------------------------------




Table of Contents
Navistar, Inc
1
 
TERMS
4
1.
 
TERM OF AGREEMENT
4
2.
 
FREIGHT
4
3.
 
PAYMENT
4
 
PRODUCT
4
4.
 
PRODUCT TERMS
4
5.
 
PRICING
5
6.
 
[****]
7
7.
 
SERVICE PARTS AVAILABILITY
7
8.
 
PACKAGING AND PACKING
8
9.
 
LABELING
8
10.
 
VOLUMES
8
11.
 
TOOLING
8
12.
 
PRODUCT IMPROVEMENTS / COST REDUCTION
9
13.
 
FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS
9
14.
 
PRODUCT REGULATORY COMPLIANCE
9
15.
 
INSPECTION OF PRODUCTS
10
 
SELLER PERFORMANCE
10
16.
 
PERFORMANCE ACHIEVEMENT
10
17.
 
KEEP COMPETITIVE AGREEMENT
10
18.
 
SUPPLY FAILURE
10
19.
 
LATE DELIVERY CHARGES
10
20.
 
ASSURANCE OF PERFORMANCE
10
21.
 
REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER
11
22.
 
WARRANTY
11
23.
 
REIMBURSEMENT FOR WARRANTY CLAIMS
12
24.
 
FINANCIAL VIABILITY
13
25.
 
AUDIT RIGHTS
13
26.
 
NAFTA DOCUMENTATION
13
27.
 
MANUFACTURING LOCATION
13
28.
 
SUPPLIER DIVERSITY PROGRAM
13
 
ENGINEERING/TECHNICAL SUPPORT
14
29.
 
GENERAL
14
30.
 
COMPLIANCE WITH CONTROLLED REVISIONS OF ENGINEERING
14
31.
 
ENGINEERING SPECIFICATION AND PRODUCT COMPLIANCE
14
32.
 
ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS
15
33.
 
INFORMATION TECHNOLOGY
16
34.
 
QUALITY REGISTRATION
16
 
LEGAL/REGULATORY
17
35.
 
COMPLIANCE WITH LAWS AND REGULATIONS & CONFLICT MINERALS
17
36.
 
CALIFORNIA HUMAN TRAFFICKING LAW
17
37.
 
NON-COMPLIANCE CHARGES
17
38.
 
MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS
17
39.
 
NON-DISCRIMINATION
18


[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 2 of 32



--------------------------------------------------------------------------------




40.
 
VETERANS’ READJUSTMENT ASSISTANCE ACT
18
41.
 
GOVERNMENTAL REQUIREMENTS
18
42.
 
DIRECT PAYMENTS
19
43.
 
INDEMNIFICATION
19
44.
 
INSURANCE
20
45.
 
BUYER IDENTITY REMOVAL
21
46.
 
NEW BUSINESS
21
47.
 
CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY
21
48.
 
TERMINATION
22
 
MISCELLANEOUS
23
49.
 
ASSIGNMENT OF RIGHTS AND DUTIES
23
50.
 
MODIFICATION AND AMENDMENT OF AGREEMENT
23
51.
 
CHOICE OF LAW
24
52.
 
CONSENT TO JURISDICTION
24
53.
 
SEVERABILITY
24
54.
 
NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE
24
55.
 
FORCE MAJEURE
24
56.
 
ENTIRE AGREEMENT
25
57.
 
NOTICES
25
58.
 
NO WAIVERS
26
59.
 
CONSTRUCTION
26
60.
 
HEADINGS
26
61.
 
COUNTERPARTS
26
62.
 
REFERENCES
26
 
APPENDIX A - PRODUCT DESCRIPTION / PRODUCT PRICING
28
 
APPENDIX B - [****]
29
 
APPENDIX C - NON-CONFORMANCE CHARGE SCHEDULE
32
 
APPENDIX D - TOOLING AND BAILMENT AGREEMENT
33
 
APPENDIX E - SMC FORMULATION AND SMC WEIGHT
44


[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 3 of 32



--------------------------------------------------------------------------------








TERMS


1.
TERM OF AGREEMENT



This Supply Agreement (the “Agreement”) between Navistar, Inc., a Delaware
corporation, 2701 Navistar Drive, Lisle, IL 60532 (the “Buyer”) and Core Molding
Technologies / Core Composites Corporation, a Delaware corporation, 800 Manor
Park Drive, Columbus, OH 43228 (the “Seller”), dated November 1, 2013 (the
“Effective Date”) will be for an initial term of five (5) years commencing
November 1, 2013 and terminating October 31, 2018 unless otherwise terminated as
provided herein (the “Initial Term”). This Agreement may be extended for
additional terms of one (1) year (each a “Renewal Term”) provided that both
parties (“Parties”) agree in writing to such extension no later than sixty (60)
days prior to expiration of the Initial Term or Renewal Term, as the case may
be. This Agreement is effective as of the Effective Date and shall remain in
effect until either terminated by either Party in accordance with the terms of
this Agreement or the expiration of the Agreement at the end of the Initial Term
or any Renewal Term.


2.
FREIGHT



A.
The terms of delivery for all Products (as defined below) sold pursuant to this
Agreement shall be [****]. Seller agrees to use only those freight carriers
specified in writing by Buyer. Buyer must approve in writing any other freight
carriers used by Seller prior to shipment. Seller further agrees to ship any and
all service parts to multiple locations as required by Buyer’s Distribution
Network.



B.
Seller is responsible for following Buyer’s routing instructions and handling
all transportation activities efficiently and effectively. Specifically, Seller
is required to have Product staged for delivery and paperwork accurately
prepared to support the freight carrier’s prearranged pick-up time. Seller is
responsible for paying any additional transportation charges billed by the
freight carrier as a result of Seller’s failure to have Product staged for
delivery and paperwork accurately prepared. Buyer expects Seller to settle
properly documented charges promptly. Seller’s failure to do so will result in
freight debits to Seller.



C.
Seller shall not be liable for failing to meet shipping schedules due to lack of
transportation availability.



3.
PAYMENT



Payment terms under this Agreement shall be [****] from date of receipt of a
correct invoice from Seller, or the date of receipt of the Products (as defined
below) by Buyer, whichever is later. All payments shall be made in U.S. dollars.
Buyer neither guarantees nor is responsible for any liabilities incurred by any
Third Party Designees (as defined in Article 4A) under this Agreement.


PRODUCT


4.
PRODUCT TERMS



A.
During the Initial Term (or Renewal Term, if any) of this Agreement, Buyer shall
purchase from Seller, and Seller shall sell to Buyer, one hundred percent (100%)
of Buyer’s original equipment, and up to one hundred percent (100%) of Buyer’s
service requirements for fiberglass reinforced products and sheet molded
compound as detailed in the written specifications, drawings, part numbers,
design, and style of Buyer (“Product”), attached hereto as Appendix A - PRODUCT
DESCRIPTION/ PRODUCT PRICING, or as they may be hereafter improved or modified
if such improvements and modifications are approved by Buyer in writing, except
where the Buyer’s customer specifies another supplier’s product. Buyer’s
requirements for modules, which may or may not include similar components or
equipment as the Products herein, are not included in Seller’s or Buyer’s
obligations under this Article.






[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 4 of 32



--------------------------------------------------------------------------------




Seller shall also, at Buyer’s sole option, sell Products to Buyer’s
subsidiaries, affiliates, third party contractors or any other Buyer designated
party (“Third Party Designee”). Seller has the right to adjust payment or credit
terms of Third Party Designees. All of Seller’s representations, warranties, and
obligations under this Agreement apply to sales to Third Party Designees.


B.
Seller hereby further agrees to provide to Buyer all Product related services
and related materials, including, without limitation, sequencing, painting,
warehousing, packaging, containers, necessary software, and any and all
literature pertaining to such Products and which service and materials are
requested by Buyer. SMC proprietary formulation, trademark or trade secrets not
to be included.



C.
Buyer reserves the exclusive right at any time to make changes or modifications
to the drawings and specifications of any Products, materials, or work covered
by this Agreement which are designed by Buyer, or are uniquely designed or
created for Buyer. Any difference in price or time for performance resulting
from such changes shall be equitably adjusted, and the Agreement shall be
amended and modified in writing accordingly.



D.
During the Initial Term (and Renewal Term, if any) of this Agreement, Seller
shall not sell, give, transfer, or in any way cause to be or facilitate to be
manufactured or sold the Products or any derivatives of Products identified in
Appendix A - PRODUCT DESCRIPTION/PRODUCT PRICING of this Agreement and any
Products sold to Buyer under this Agreement to any other party other than Buyer,
unless expressly authorized in writing by Buyer.



E.
Seller may not contract or sub-contract for any third party to make the Product
without prior written agreement of Buyer.



F.
Seller hereby agrees to provide Buyer’s Service Requirements for Products solely
through the Buyer’s Parts Distribution Network or Buyer’s designated Affiliates
and Seller is hereby prohibited from distributing such Products to Buyer’s
customers through any alternate aftermarket distribution channel, unless written
authorization to do so has been obtained from Buyer.



G.
Shipments of Products by Seller must equal the exact quantity ordered by Buyer,
though consideration must be given to allow for optimization of packaging and
freight, unless otherwise agreed to in writing by Seller and Buyer. Shipping
schedules may contain authorization by Buyer to the Seller to fabricate within a
time specified, quantities of Products under this Agreement, the delivery of
which has not been specified by Buyer. A shipping schedule may also contain
authorization by the Buyer to the Seller to acquire, within a specified period
of time, materials necessary to fabricate a certain quantity of the Products
under this Agreement.



5.
PRICING [****]



A.
Prices for Products are set forth in Appendix A - PRODUCT DESCRIPTION/PRODUCT
PRICING.



B.
Similar Pricing for Production Products and Service Parts. Products used for
Original Equipment Manufacturer (“OEM”) production vehicles (“Production
Products”), Products used to service previously sold Production Products
(“Service Parts”), and packaging, if applicable, shall be quoted and priced by
Seller to Buyer at the equivalent pricing levels. [****]. Extraordinary
circumstances that affect the cost or supply of Tier II service parts will be
dealt with on a case by case basis.



Buyer agrees that economic incentives provided by the Seller associated with
this agreement have a basis upon product volume. Buyer agrees to provide Seller
with the following increase schedule for out of production part numbers.


    











[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 5 of 32



--------------------------------------------------------------------------------




[****]










C.
Evidence of Cost to Buyer. Seller must provide Buyer with documentation
satisfactory to Buyer evidencing the acquisition and/or manufacturing costs,
including packaging, if applicable, to Seller for all Products covered in this
Agreement.



D.
Pricing of Products. Seller’s products are unique to Buyer and are not to be
sold to other OEMs.



E.
[****]









F.
[****]



G.
[****]

    













































































[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 6 of 32



--------------------------------------------------------------------------------
















H.
Pricing, Quantity, [****], and Freight Debits. All pricing, quantity, [****],
and freight debits between Buyer and Seller, that Seller wishes to contest, must
be communicated in writing by Seller to the Buyer within [****] of the date
Seller ships the Product to Buyer. For quantity disputes, Seller must provide a
copy of the relevant proof of delivery (“POD”) that is stamped with the Buyer’s
receipt number, and the bill of lading (“BOL”) number.



I.
Stop Shipment.

Seller must provide sixty (60) days written notice to Buyer of any intention to
stop shipment of Products as a result of a dispute set forth above.


6.
[****]





[****]




























7.
SERVICE PARTS AVAILABILITY



A.
Service Parts for the Products covered by this Agreement will be furnished and
combined with Buyer’s Production Product orders. If Buyer ceases production of
any product incorporating a Product covered by this Agreement, Seller shall
continue to perform normal maintenance to the tools, jigs, and fixtures at no
charge to Buyer and supply Buyer with the Products necessary to satisfy Buyer’s
past model service and replacement requirements for Product for a minimum of
[****] years after cessation of production. Buyer is responsible for repair and
replacement beyond normal maintenance on tools, jigs, and fixtures
(secondaries). At the request of Seller, Buyer will review service levels and
related impact after [****] years of service support.



In addition, upon termination or expiration of this Agreement, Buyer shall have
the opportunity for a one-time buy of Products to fulfill such service and
replacement requirements. Buyer and Seller shall negotiate in good faith with
respect thereto.


C.
Seller to initiate an annual review in September to look at potential for all
time run (ATR) opportunities on service parts not to exceed [****] of inventory.
















[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 7 of 32



--------------------------------------------------------------------------------




8.
PACKAGING AND PACKING



A.
Seller must comply with all requirements detailed in the D-13 Supplier Packing
and Shipping Standard, as such is modified and amended from time to time. This
document is deemed a part of this Agreement and details packing, packaging,
labeling, and shipping requirements.



B.
Buyer is responsible for conveying product packaging specifications to Seller.



C.
Interpretation of packaging specifications and determination of market
competitive packaging costs and pricing will be coordinated between Buyer’s and
Seller’s Corporate packaging staffs.



D.
If returnable containers are required by Buyer, Buyer will cover that cost.



E.
Seller will adhere to all retail packaging regulations of the countries where
the Products will be sold. This includes but is not limited to federal, state,
provincial, county, city, and other applicable laws, regulations, and statutes.



F.
Seller will adhere to all hazardous material packaging regulations of the
countries where the Products will be sold. This includes but is not limited to
federal, state, provincial, county, city, and other applicable laws,
regulations, and statutes.



G.
In support of Buyer’s lean manufacturing goals, Seller will adhere to requested
standard packs with standard shipping quantities to the greatest extent
practical.



9.
LABELING



Seller must meet the requirements identified in the Buyer’s Quick Receive
Guideline, and which, as amended and modified from time to time, is deemed part
of this Agreement. Seller will make every effort to comply with amendments and
issues will be negotiated.


10.
VOLUMES



Seller and Buyer agree that Buyer’s forecasted volumes are based on past usage
and projected market forecasts. The Parties hereby agree that no minimum
purchase quantities are implied by any term of this Agreement, and no penalties
shall be imposed on Buyer for volumes of Products actually ordered by Buyer
below those quantities forecasted.


11.
TOOLING



A.
Unless otherwise agreed to in writing, Seller shall furnish at its own expense,
keep in good condition, and replace when necessary, all dies, tools, gauges,
fixtures, and patterns necessary for the production of the Products ordered. All
tooling, jigs, fixtures, and associated manufacturing equipment necessary for
the successful production and testing of the Products for which Buyer pays
Seller in full will remain the exclusive property of Buyer, and Seller assumes
all liability for any loss, damage, or shortage and/or for Seller’s failure to
return such property, including equipment, to Buyer upon request. The tooling
which is owned by Buyer and maintained by Seller shall be in accordance with the
terms of the attached Appendix D - TOOLING AND BAILMENT AGREEMENT. Seller shall
promptly notify Buyer of any such loss, damage, or shortage. Such tooling items
must be identified and labeled as “Owned By Navistar”. Furthermore, all tooling
owned by Buyer shall be used exclusively for the manufacture of Products for
Buyer. [****].











B.
Tooling developed for the production of the Products will conform to Buyer’s
product development guidelines. It is expected that Seller will exercise due
care and judgment in the design, specification, sourcing, building, and
supervision of building, of all tooling in such a way to maximize production
efficiency and minimize cost. Seller will analyze domestic and overseas


[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 8 of 32



--------------------------------------------------------------------------------




placement of tooling using various cost, part and tooling design, and timing
requirements. In those instances where Buyer has an obligation to pay for
tooling costs, Buyer will pay Seller only for those costs deemed to be globally
competitive in cost and quality by Buyer. Seller shall submit all tools for
inspection and review by Buyer in accordance with AIAG (Automotive Industry
Action Group) Publication, Production Part Approval Process, prior to Buyer
making payment for same. Buyer may, at its option, see detailed tooling
documents, invoices and/or tooling orders prior to issuing its approval for
payment of tooling. Tooling costs may be shared with Seller or amortized as
mutually agreed upon by both Parties in writing.


12.
PRODUCT IMPROVEMENTS / COST REDUCTION



Seller and Buyer are committed to an active Product cost reduction program. Any
Buyer-initiated cost savings resulting from Product improvements and/or design
changes shall be credited [****] to Buyer after funding the total cost of
initial tooling investment. Any Seller-initiated or mutually-developed cost
savings recommendations resulting from product/process improvements and/or
design changes shall be shared [****] with Buyer net of the implementation cost
and after funding the total cost of the initial tooling investment. [****],


annual business plans will be agreed between both parties based on Buyer’s
fiscal year cost savings goals. De-contenting projects will be reviewed on an
individual basis.




13.
FORCED SELLER CHANGES, OBSOLESCENCE, AND NEW PRODUCTS



A.
Seller shall not discontinue any Product without written agreement from Buyer.
Buyer will work in good faith with Seller to accept reasonable requests.



B.
Seller shall provide Buyer up to [****] advance warning of changes that will
result in changes to Buyer’s cost, part numbers, or production processes.
Changes that have a negative impact on the Buyer’s total installed cost may only
be implemented with prior written agreement from Buyer.



C.
When Seller introduces Products intended to replace those Products already
purchased by Buyer, those Products will be priced to have a total installed cost
equal to or lower than the Products they replace. As replacement Products are
introduced, all terms and conditions described in this Agreement, including
[****], freight terms, and rebates, will apply to the replacement Products on
the dates set forth in this Agreement.



D.
When Seller seeks to introduce new Products to Buyer that are not replacement
Products, Buyer and Seller will negotiate in good faith to implement a
competitive price. As new Products are introduced, all [****], freight terms,
and rebates described in this Agreement will apply to the new Products on the
dates specified in this Agreement.



14.
PRODUCT REGULATORY COMPLIANCE



A.
Components or systems purchased from Seller that have specific government
regulatory performance requirements will require Seller to provide evidence of
compliance satisfactory to Buyer and the applicable governmental regulatory
authority, in the form of a test report and/or engineering analysis, validating
conformance to those specific requirements.



B.
Seller must provide the same evidence of compliance whenever a change is made to
a particular component or system that affects the performance of that component
or system in relation to a specific government regulatory performance
requirement.



C.
Seller must provide an annual “Letter of Conformance” as required by Buyer.     



15.
INSPECTION OF PRODUCTS


[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 9 of 32



--------------------------------------------------------------------------------






All Products shall be received subject to Buyer’s inspection and/or rejection.
Defective Products or Products not in accordance with Buyer’s specifications
will be held for Seller’s instructions and at Seller’s risk, and, if Seller so
directs, will be returned at Seller’s expense. Payment for Products prior to
inspection shall not constitute an acceptance thereof. Returned Products will be
deducted from total shipments.


SELLER PERFORMANCE


16.
PERFORMANCE ACHIEVEMENT



Seller is required to meet all cost, performance, delivery, reliability, quality
and technology requirements, and documentation thereof, as specified in this
Agreement. Buyer’s plants, Parts Distribution Centers, or Supply Manager will
communicate non-conformances directly to Seller with requests for corrective
actions. These corrective actions must be performed in a timely manner and the
issues corrected to the reporting location’s satisfaction. All non-conformances
will be subject to the minimum charges as detailed in Appendix C -
NON-CONFORMANCE CHARGE SCHEDULE. The provisions of this paragraph are not
intended to limit in any way any other rights and remedies Buyer may have
against seller pursuant to this agreement, under law or equity or otherwise.
Seller maintains the right to dispute occurrences in writing within 30 days of
charge and Buyer agrees that negotiations will take place in good faith.


17.
[****]





[****]




















18.
SUPPLY FAILURE



[****]    




19.
LATE DELIVERY CHARGES



If Buyer determines that Seller’s deliveries are so far behind a given schedule,
provided there have been no changes in schedule for EDI during the past ten (10)
working days, that Buyer requests express shipments, Seller will pay the express
charges. If Seller’s deliveries are so far behind a given schedule that the
Buyer is compelled to use material not according to Buyer’s specification, or at
a higher cost, the Seller will pay whatever additional costs, expenses, losses,
or damages Buyer sustains. If Buyer’s schedules exceed tool capacity originally
quoted, Buyer will pay additional costs required for express shipment. The
provisions of the paragraph are not intended to limit in any way any rights and
remedies Buyer may have against Seller pursuant to this Agreement, under law or
equity or otherwise.




20.
ASSURANCE OF PERFORMANCE



If Buyer reasonably deems itself insecure with respect to Seller’s ongoing
performance, due to Seller’s financial capacity or otherwise, Buyer may demand
that Seller provide assurance of future performance to Buyer within five (5)
days of the demand. This assurance may be in any

[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 10 of 32



--------------------------------------------------------------------------------




security acceptable to Buyer, including but not limited to, collateral
consisting of cash, letter(s) of credit, surety bond, parent guaranty, or lender
releases. This security shall be in an amount satisfactory to Buyer and shall
also be sufficient to offset costs and expenses incurred or reasonably expected
to be incurred by Buyer in securing for itself completion of the project or
other performance due from Seller. Buyer reserves its right to any other
remedies allowed in law or equity. Failure to provide the requested performance
assurance within the stated period shall constitute a default of this Agreement,
and Buyer shall be free to procure Product from an alternate source and/or
cancel this Agreement in its discretion immediately upon expiration of the time
specified for delivery of the requested performance assurance.


21.
REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER



A.
Seller acknowledges that Buyer requires on-time delivery in order to operate its
plants and parts distribution centers. The Parties further acknowledge that the
precise amount of Losses (as defined in Article 42 - INDEMNIFICATION) which
Buyer would sustain in the event Seller were to fail to make timely or
conforming deliveries of Products would be difficult to determine.

[****] as detailed in Appendix C - NON-CONFORMANCE CHARGE SCHEDULE. Seller will
advise Buyer immediately in writing of any apparent imminent problem, and the
Parties will each use their best efforts to avoid any actual assembly line
downtime. In addition, Seller shall not be responsible for assembly line
downtime charges for delinquent delivery resulting from schedule changes by
Buyer or Buyer’s unforeseen manufacturing difficulties or insufficient packaging
availability. With respect to Service Parts, Seller shall be responsible for any
emergency premium expenses for “truck down” orders in which Seller is
responsible for not meeting the agreed upon service delivery schedule.
















B.
Seller shall promptly notify Buyer in writing of any anticipated labor dispute
or labor shortage or any other labor performance interruption, and [****].
Seller also agrees to keep Buyer informed of the status of negotiations toward
renewal of any union contract or agreement. In the event that a labor dispute,
shortage, interruption, or contract expiration occurs and Seller is unable to
provide Buyer Product in accordance with this Agreement, Buyer may, at its
option, and in addition to any other rights Buyer may have, procure Product from
an alternate source. In the event that a labor dispute, shortage, interruption,
or contract expiration lasts more than sixty (60) days and Seller is unable to
provide Buyer Product in accordance with this Agreement, Buyer may, at its
option, and in addition to any other rights Buyer may have, terminate this
Agreement.







C.
Buyer and Seller agree to the delivery performance targets, and the associated
performance charges, for shipments to Buyer’s Parts Distribution Centers
(“PDC’s”), contract packagers, and/or freight forwarders.



22.
WARRANTY

    
Seller agrees to warrant its Product(s) against defects in design (if Seller is
design responsible), materials, or workmanship, or any combination of these.
Seller’s warranty includes a similar warranty against such defects in components
or parts supplied by any Seller-directed tier suppliers as part of the
Product(s).


In terms of duration, the Seller’s warranty will meet or exceed the Buyer’s
Standard Limited Warranty for each vehicle model or Seller’s published warranty,
whichever is longer. Seller agrees to waive the time and mileage limitation to
which the foregoing warranties are subject in

[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 11 of 32



--------------------------------------------------------------------------------




the event that after the applicable warranty period has expired, defects of the
same or similar nature have been discovered in a statistically significant
portion of the Seller’s Products(s).


23.
REIMBURSEMENT FOR WARRANTY CLAIMS



A.
Subject to the warranty terms above, Seller shall reimburse Buyer for the
following warranty claim costs determined by Buyer to be the responsibility of
the Seller:



1.
All material costs associated with a warranty claim, which includes
parts/materials not supplied by the Seller, at the Buyer’s cost; plus

2.
Buyer’s Handling Allowance (Buyer to Dealer) in effect at the time of failure
for all parts associated with a claim [****]; plus

3.
Dealer’s approved labor rate times the Buyer’s appropriate Standard Repair Time
(“SRT”) or reasonable time if no SRT is published; plus

4.
Freight charges associated with the delivery of replacement parts; plus

5.
Freight and processing costs incurred by Buyer to have failed material returned;
plus

6.
Charges associated with subcontractors; plus

7.
Cost of repairs (labor and materials) of any progressive damage to other
components caused by Seller’s defective Product.

B.
Seller agrees to participate in periodic warranty parts reviews. By doing so,
Seller agrees to review a percentage of the warranty claims submitted to the
Buyer for any given time period as determined and directed by the Buyer. A
responsibility ratio, which sets forth each party’s respective responsibility
for the warranty claim (“Responsibility Ratio”), will be determined as a result
of the review and applied to the determined population of warranty claims.



[****]


















C.
In the event that defects in Seller’s Product result in the Buyer issuing an
Authorized Field Change (“AFC”) or a Safety Recall, Seller will reimburse Buyer
for reasonable administrative expenses, including but not limited to Parts
Operation and Reliability and Quality expenses, in addition to the reimbursement
for warranty claim costs specified above.



D.
Seller agrees to participate in Buyer’s dealer and fleet support system, which
includes (but is not limited to) field support and diagnostics.



E.
If Buyer agrees to reimburse a Customer for Product failures beyond the warranty
period or terms in order to show good will and/or maintain customer
satisfaction, Seller agrees to negotiate in good faith with Buyer regarding
reimbursement for these expenses to Buyer on a case-by-case basis. Such
negotiations will be in addition to Seller’s reimbursement obligations as set
forth above.



F.
Warranty invoices will be issued to Seller every month. Buyer will debit
Seller’s account at the time the invoice is issued.



G.
If the Seller disputes its responsibility for a claim, it must do so within 15
days of the date of the invoice for the warranty claim and provide supporting
details. Buyer will review the information


[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 12 of 32



--------------------------------------------------------------------------------




and provide final determination of the warranty claim within 15 days of
receiving the information from Seller.


24.
FINANCIAL VIABILITY



Buyer will not award any new or additional business to Seller without evidence
of the Seller’s financial viability, including, without limitation, being
provided with its most current audited financial statements. All financial
information will be promptly provided to the Buyer upon request.


25.
AUDIT RIGHTS



In order to assess Seller’s compliance with the terms and conditions of this
Agreement, Seller shall permit Buyer and its authorized representatives,
including its accountants and attorneys (and Seller shall obtain a similar right
from permitted subcontractors), reasonable access to all of Seller’s books and
records pertaining to the performance of this Agreement, wherever such books and
records may be located and shall also grant Buyer and its representatives
reasonable access to the Seller’s business and operations personnel involved in
the performance of this Agreement. Seller will complete Navistar financial
assessment forms. If there is a financially stressed situation indicated, then
the Seller shall provide additional supporting documentation.


26.
NAFTA DOCUMENTATION



A.
Seller will provide to Buyer annually, by the specified due date, an accurate
and complete North American Free Trade Agreement (“NAFTA”) Certificate of Origin
for those Products by part number that qualify for NAFTA and an accurate and
complete Country of Origin Affidavit for all Products by part number. The NAFTA
Certificate of Origin must be completed in accordance with regulations published
by the U.S. Department of the Treasury in 19 C.F.R. Sec. 181.11 et seq. and any
amendments thereto, and in accordance with Buyer’s NAFTA Policy included in the
Customs Invoicing Instructions. In the event that Seller fails to comply with
this requirement, Buyer reserves the right to assess a non-compliance charge as
outlined in Appendix C-NON-CONFORMANCE CHARGE SCHEDULE.



B.
In addition to the NAFTA Certificates of Origin or Country of Origin Affidavits
mentioned above, the Seller will provide to the Buyer any requested supplemental
part content and functionality information in relation to import or export
operations, which may or may not be directly related to NAFTA.



27.
MANUFACTURING LOCATION 

 
Seller will provide Buyer immediate notification of any changes in the
manufacturing location of Seller’s plant which produces Buyer’s Products,
defined per Appendix A-PRODUCT DESCRIPTION/PRODUCT PRICING, or as they may be
hereafter improved or modified. 


28.
SUPPLIER DIVERSITY PROGRAM



Seller agrees to utilize “Small Business Concerns, Small Disadvantaged-Owned
Business Concerns, Minority-Owned Business Concerns, Women-Owned Business
Concerns, Veteran-Owned Business Concerns, Service Disabled-Owned Veteran
Business Concerns, and HUBzone-Located Business Concerns” as required by Federal
Laws, 97-507, 99-661, 100-656, 103-355, 105-135 and 106-50. 


Buyer’s policy states that all suppliers receiving contracts from Buyer in
excess [****], except small business concerns defined above, will set a [****]
minimum spending goal to further subcontract with Small Business Concerns; will,
in addition set a [****] minimum spending goal to further subcontract with Small
Disadvantaged-Owned Business Concerns; will, in addition, set a [****] minimum
spending goal to further subcontract with Minority-Owned Business Concerns;
will, in addition, set a [****] minimum spending goal to further subcontract
with Women-Owned Business

[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 13 of 32



--------------------------------------------------------------------------------




Concerns; and will, in addition, set a [****] minimum spending goal to further
subcontract with Veteran-Owned Business Concerns, Service Disabled-Owned Veteran
Business Concerns, and HUBzone-Located Business Concerns commensurate with the
Seller’s sales to the Buyer.  The Seller further agrees to submit an annual
written plan to Buyer by August 31st outlining how the above stated goals will
be achieved.  Reference is hereby made to the Supplier Diversity section of
Buyer’s Navistar Supplier Network (“NSN”) website www.navistarsupplier.com.


Seller also agrees to report its accomplishment toward the above goals on a
quarterly basis in the Navistar electronic second-tier reporting system and
annually in the Federal (eSRS) electronic Subcontract Reporting System as
required by FAR Part 19.7.  Buyer acknowledges and agrees that, for purposes of
satisfying the foregoing goals:  (i) such goals apply only to those goods and
services purchased by Seller in the United States; and (ii) a purchases of goods
and services may be entitled to credit toward more than one of the foregoing
goals depending on the status of the subcontractor-e.g., a subcontract with a
“Minority Owned Business Concern” may also qualify as a subcontract with a
“Small Disadvantaged-Owned Business Concern” and/or a “Women-Owned Business
Concern”.


ENGINEERING/TECHNICAL SUPPORT


29.
GENERAL



Seller will provide at no additional cost to Buyer such design and design
qualification assistance, manufacturing assistance, technical, service parts,
and field support as required by Buyer and extraordinary costs will be
negotiated in good faith for substantive resources.


30.
COMPLIANCE WITH CONTROLLED REVISIONS OF ENGINEERING

SPECIFICATIONS


In addition to the requirements set forth in Article 31 - ENGINEERING
SPECIFICATION AND PRODUCT COMPLIANCE, Seller must assure that Products comply
with the most current controlled revisions of Buyer's Corporate Engineering
Material Specifications ("CEMS"), Truck Material Specification ("TMS"), or
Engineering Standard Parts as defined in Statements of Work (“SOW”),
Specification Transmittals, prints, models, and math data. Information Handling
Services Inc., or other firm identified by Buyer, shall be the sole source for
controlled copies of the foregoing documents and Seller is responsible for
ensuring that it obtains controlled copies for the duration of the term of this
Agreement in order to assure compliance with the most current documents.


31.
ENGINEERING SPECIFICATION AND PRODUCT COMPLIANCE



A.
TRUCK GENERAL REQUIREMENTS. Seller must do the following:

1.
Meet requirements as defined in SOW, Specification Transmittals, prints, models,
and math data.

2.
Supply Unigraphics compatible 3D engineering CAD data and drawings. Buyer
requires that Seller adhere to acceptable levels of CAD/CAM data as outlined in
Buyer document CAD/CAM Supplier Design Data Requirements (TEM-PR-7.03) and is
deemed part of this Agreement.

3.
Have the capability of and use electronic data exchange for engineering and CAD
data throughout the life of the development program and for production
maintenance.

4.
Use quality tools where warranted in the development of Buyer components, such
as, but not limited to, FEA (“Finite Element Analysis”), DVP&R’s (“Design
Verification Plans and Reports”), DFMEA (“Design Failure Mode and Effects
Analysis”), PFMEA (“Process Failure Mode and Effects Analysis”), and must
provide raw data, test reports, and detailed FMVSS (“Federal Motor Vehicle
Safety Standards”) Compliance reports for all tests as needed.


[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 14 of 32



--------------------------------------------------------------------------------



5.
Provide on-site supplier engineers during the Product Development Process
(“PDP”) if requested by Buyer’s engineers.

6.
Have production intent prototype parts development capability.

7.
Furnish, at Buyer’s request, bills of materials, specifications, and drawings
regarding components and subassemblies associated with complete parts and
assemblies supplied for Buyer’s production requirements.

8.
Furnish, at Buyer’s request, bills of materials, specifications, and drawings
regarding components and subassemblies associated with complete parts and
assemblies supplied for Buyer’s production requirements.





A.
SERVICE PARTS. Seller must do the following:

1.
Furnish, at Buyer’s request, bills of materials, specifications, and drawings
regarding components and subassemblies associated with complete parts and
assemblies supplied for Buyer’s Service Parts requirements.



32.
ELECTRONIC DATA INTERCHANGE (EDI) TRANSACTION REQUIREMENTS    



A.
Buyer requires that all EDI transactions with trading partners will be
communicated utilizing ANSI X 12 standards and AIAG implementation guidelines.
The following table summarizes the transaction requirements for Buyer’s Truck,
Engine, and Service Parts business units. Please be reminded that as business
needs and conditions change, this set of required transactions will be modified
accordingly.



EDI TRANSACTION
PURPOSE
TRUCK
ENGINE
SERVICE PARTS
830
Materials Release
All Suppliers
All Suppliers
All Suppliers *
862
Shipment Authorization
Selected Suppliers
Selected Suppliers
Selected Suppliers
866
Sequenced Components
Selected Suppliers
 
 
856
Shipment Notification
All Suppliers
All Suppliers
All Suppliers
824
Applications Advice
All Suppliers
All Suppliers
All Suppliers
861
Receiving Advice
All Suppliers
 
 
846
Inventory Advice
 
All Suppliers
 
864
Text Messages
All Suppliers
 
 
997
Functional Acknowledgment
All Suppliers
All Suppliers
All Suppliers
850
Purchase Order
Selected Suppliers
Selected Suppliers
All Suppliers
860
Purchase Order Change
Selected Suppliers
Selected Suppliers
All Suppliers
810
Invoice
Selected Suppliers
 
Selected Suppliers
820
Remittance Advice
Selected Suppliers
Selected Suppliers
Selected Suppliers

* For Service Parts, the 830 is a planning document only, to be used solely for
forecasting, not shipping, purposes.


B.
Buyer and its suppliers share the challenges of continuously rising Customer
expectations and an increased demand for speed and agility in all business
processes. In recognition of these challenges, the following requirements have
been developed to streamline EDI activities while delivering the highest
standards of process quality and business flexibility. For purposes of clarity,
these requirements have been grouped into three categories: Implementation,
Production, and General. Seller must:



1.    Implementation.

15 of 32

--------------------------------------------------------------------------------





a.
Implement all Buyer required transactions for all plants in the applicable Buyer
business unit within thirty (30) days of first contact by Buyer or its
designated enabling service.

b.
Eliminate testing for location changes, where the supplier is currently doing
that transaction with Buyer.

c.
Implement location changes for all current transactions within seventy-two (72)
hours of first contact by Buyer.



2.    Production.
a.
Trade all required transactions in a “productionized” flow that eliminates all
manual intervention by Buyer in the underlying business processes.

b.
Access mailboxes minimum daily to retrieve 830, 846, 862, 850 and 860
transactions, and at 45-minute intervals to retrieve 824 transactions.

c.
Send 997 transactions to acknowledge all transactions received from Buyer.

d.
Review all 997 transactions received from Buyer to timely identify and correct
errors related to the 856 transaction at the translation level.

e.
Comply with all requirements pertaining to the ‘receiving suite’ of
transactions, which include timely transmission of accurate 856 transactions and
timely processing / acknowledging 824 transactions.

f.
Communicate electronically, when applicable, any returnable container
information in the appropriate 856.

g.
Comply with any and all DPAS-related priorities communicated within any EDI
communication.

h.
Communicate any systems downtime affecting 856 transmission to the appropriate
Buyer’s EDI Coordinator.

3.    General.
Provide current EDI contact information to Buyer.


C.
Due to Buyer’s high level of EDI to application integration, any manual
processing introduces excess cost, time, complexity, and opportunity for error.
As a result, Buyer reserves the right to impose charges for non-compliance to
EDI requirements, as follows:

1.
Failure to meet implementation requirements in Articles 32-B-1-a and 32-B-1-b -
EDI TRANSACTION REQUIREMENTS above will result in a non-compliance charge as
outlined in Appendix C-NON-CONFORMANCE CHARGE SCHEDULE

2.
Failure to meet production requirements highlighted in Articles 32-B-2-a and
32-B-2-e - EDI TRANSACTION REQUIREMENTS above will result in a non-compliance
charge as outlined in Appendix C-NON CONFORMANCE CHARGE SCHEDULE.



33.
INFORMATION TECHNOLOGY



A.
Seller attests to information technology capability that enables Seller to
electronically access Buyer via the Navistar Supplier Network (“NSN”) website
http://www.navistarsupplier.com/.



B.
Seller agrees to participate in any and all systems made available via NSN
within sixty (60) days of notice of availability. This includes, but is not
limited to, current systems such as eSPEC, (electronic RFQ) and or eQuote
(electronic quote), collaborative design tools, supplier profile, etc.



34.
QUALITY REGISTRATION



Unless specifically exempted by Buyer, Seller is required to be registered to,
compliant with, or working towards, ISO 9001, or a derivative Quality Management
System such as TS-16949. Seller of production components is also required to be
capable of fulfilling all AIAG APQP (Advance Product Quality Planning and
Control Plan) and PPAP (Production Part Approval Process) documentation
requirements. If Seller is currently registered, then Seller must maintain
certification with an accredited registrar and must furnish copies of
registration certificates to Buyer. If Seller is

16 of 32

--------------------------------------------------------------------------------



compliant to ISO 9001, but not certified by a recognized 3rd-party registrar,
Seller agrees to provide evidence of such compliance to the Buyer. If Seller is
working towards quality registration, then Seller must provide, upon Buyer’s
request, evidence of such efforts and, upon receipt of registration
certification, inform Buyer and furnish copies of registration certificates.


LEGAL/REGULATORY


35.
COMPLIANCE WITH LAWS AND REGULATIONS



Seller agrees that all materials, supplies, articles, or equipment to be
manufactured or furnished hereunder will be produced in compliance with all
applicable laws including, but not limited to, the Fair Labor Standards Act. If
this Agreement exceeds US$10,000 and is otherwise subject to the Walsh-Healey
Public Contracts Act, Seller also agrees that all materials, supplies, articles,
or equipment to be manufactured or furnished hereunder will be produced in
compliance with that Act.


The Seller recognizes, consistent with the public policy underlying enactment of
the Conflict Minerals provision (Section 1502) of the Dodd-Frank Wall Street
Reform and Consumer Protection Act (the “Act”), the significant legal and
non-legal risks associated with sourcing tin, tantalum, tungsten and gold (the
“Conflict Minerals”) from the Democratic Republic of the Congo and adjoining
countries (“DRC Countries”). Accordingly, the Seller commits to comply with
Section 1502 of the Act and its implementing regulations. In particular, the
Seller commits to have in place a supply chain policy and process to undertake
(1) a reasonable inquiry into the country of origin of Conflict Minerals
incorporated into products it provides Buyer, (2) due diligence of its supply
chain, as necessary, to determine if Conflict Minerals sourced from the DRC
countries directly or indirectly support unlawful conflict there, and (3) risk
assessment and mitigation actions necessary to implement the country of origin
inquiry and due diligence procedures. Seller further agrees (1) to respond
promptly to each inquiry by Buyer with such information regarding the source and
chain of custody of all Conflict Minerals that may be contained in products
supplied to Buyer by Seller; (2) if Seller previously responded to an inquiry to
notify Buyer if there is a change in status in whether Seller’s products
supplied to Buyer contain Conflict Minerals; and (3) to cooperate promptly as
required by Buyer with Buyer efforts to comply with the Act. The Seller shall
take all other measures as are necessary to comply with the Act and its
implementing regulations, as they may be amended over time.


36.
CALIFORNIA HUMAN TRAFFICKING LAW



By Seller providing goods or services to Buyer, including to any of Buyer’s
Third Party Designees, Seller is affirmatively representing and warranting that
Seller and its subcontractors do not, directly or indirectly, engage in or
otherwise support Human Trafficking. Human Trafficking is defined as: the
recruitment, transportation, transfer, harboring or receipt of persons, by means
of the threat or use of force or other forms of coercion, abduction, fraud,
deception, abuse of power or of a position of vulnerability or of the giving or
receiving of payments or benefits to achieve the consent of a person having
control over another person, for the purpose of exploitation.


37.
NON-COMPLIANCE CHARGES



Any instance of Seller’s exception to or non-compliance with any of the
requirements set forth in this Agreement will result in a standard charge back
per occurrence. See Appendix C - NON-CONFORMANCE CHARGE SCHEDULE for specific
non-compliance charges.


38.
MATERIAL SAFETY DATA SHEETS (MSDS)/SUBSTANCE RESTRICTIONS


17 of 32

--------------------------------------------------------------------------------







A.
Seller shall properly classify, describe, package, mark, label, and provide
Material Safety Data Sheets (“MSDS”) for approval by Buyer prior to the initial
shipment of all Products, provide a new MSDS each time there are any changes to
the Product that affect the MSDS, and provide an updated MSDS every three (3)
years commencing with the effective date of this Agreement. Seller will defend,
indemnify, and hold harmless Buyer from any claims, penalties, or damages
incurred by Buyer as a result of any Product received from Seller not in
agreement with the current MSDS provided to Buyer.



B.
Seller is expected to eliminate lead (“Pb”) unless required by Buyer’s
specification, mercury (“Hg”), cadmium (“Cd”), and hexavalent chromium (“Cr VI”)
from its Products. Seller will provide written notification of its action plans
to Buyer to eliminate these four heavy metals from its Products within six (6)
months of the signing of this Agreement.



C.
If the Seller’s parts are subsequently incorporated into Buyer’s customers’
products, and if these customers have specific material and/or substance
reporting and management requirements, Buyer will cascade these requirements
down to Seller and expects Seller to further cascade the requirements down to
its sub-tier suppliers. Seller shall achieve the specific material and/or
substance reporting and management requirements as part of the Production Part
Approval Process (“PPAP”). Any changes in the use of substances or
concentrations of the substances as a result of engineering changes requires
pre-approval from Buyer and may require re-approval of the PPAP process.



39.
NON-DISCRIMINATION



If the Effective Date of this Agreement is subject to Executive Order 11246
pertaining to non-discrimination and non-segregation, Seller certifies that it
(1) is in compliance with Sec. 202 of Executive Order 11246, as amended by
Executive Order 11375, and subsequent Executive Orders and the Rules and
Regulations set forth by the Secretary of Labor in effect as of the date of this
Executive Order; (2) does not and will not provide or maintain at any of its
establishments, nor permit its employees to perform their services at any
location under its control where there are maintained segregated facilities; and
(3) agrees that a breach of this certification violates the Equal Employment
clause of Executive Order 11246. “Segregated Facilities” means facilities which
are in fact segregated on a basis of race, color, creed, religion, or national
origin. Seller agrees to (1) obtain an identical certification from proposed
subcontractors prior to the award of subcontracts exceeding US$10,000 which are
not exempt from the provisions of the Equal Opportunity clause, and (2) maintain
such certifications in its files. The charge for making a false representation
is prescribed under 18 U.S.C. 1001 and any such false representation shall be a
material breach of this Agreement.


40.
VETERANS’ READJUSTMENT ASSISTANCE ACT



Seller agrees to comply with Section 503 of the Rehabilitation Act, the Vietnam
Era Veterans’ Readjustment Assistance Act (38 U.S.C. 4212) and implementing
regulations set forth by the Secretary of Labor as are applicable.


41.
GOVERNMENTAL REQUIREMENTS



Seller agrees to comply with all applicable statutes, regulations, laws and
other Government requirements, including but not limited to those reflected in
contract clauses set forth in Title 48 C.F.R. Sections 52.203-13 (Contractor
Code of Business Ethics and Conduct),52.219-8 (Utilization of Small Business
Concerns), 52.222-26 (Equal Opportunity), 52.222-35 (Equal Opportunity for
Special Disabled Veterans, Veterans of the Vietnam Era, and Other Eligible
Veterans), 52.222-36 (Affirmative Action for Workers with Disabilities),
52.222-39 (Notification of Employee Rights Concerning Payment of Union Dues or
Fees), 52.222-41 (Service Contract Act of 1965) and 52.247-64 (Preference for
Privately Owned U.S.- Flag Commercial Vessels). The term “Contractor” and
similar terms used in such FAR provisions shall be construed to mean Seller for
the purposes of this Agreement.

18 of 32

--------------------------------------------------------------------------------





ITAR Compliance. Some Products including without limitation, those being
produced in Buyer’s Garland, Texas plant, are controlled by the International
Traffic in Arms Regulations (ITAR). To ensure Buyer’s and Seller’s compliance
with the ITAR and to avoid imposition export licensing requirements, Seller will
ensure that each person with access to Technical Data (as defined in 22 CFR
Section 120.10), Defense Services (as defined in 22 CFR Section 120.9), and
Defense Articles (as defined in 22 CFR Section 120.6) (collectively “ITAR
Materials”) is eligible to be granted access to such ITAR Materials pursuant to
22 CFR Section 120.1(c) or is a U.S. Person as defined in 22 CFR Section 120.15.
In instances where Foreign Persons (as defined in 22 CFR Section 120.16) have
access to ITAR Materials, the Seller shall immediately provide Buyer with a copy
of the license or approval at the time that Seller provides such Foreign Person
with access to the ITAR Materials. For those instances where Seller employs,
retains, or contracts with any Foreign Persons without a license or approval
described above, Seller shall immediately notify Buyer and if requested, provide
Buyer with a detailed explanation of the steps undertaken to ensure that these
persons are not gaining access to the ITAR Materials.


42.
DIRECT PAYMENTS



Buyer reserves the right to make payments directly to subcontractors, agents,
and other entities whose efforts have been obtained by Seller in the fulfillment
of this Agreement if Seller becomes unable for any reason to timely compensate
them or to meet its debt obligations. In addition, Buyer reserves the right to
make payments directly to bankruptcy courts, trustees in bankruptcy or
receivers, as it deems necessary. Any amounts paid by Buyer to the entities or
persons listed in this paragraph other than Seller plus legal expenses incurred
will be subtracted from any amounts owed to Seller under this Agreement. If
Buyer makes direct payments to subcontractors or others as set out in this
Article, Seller waives any right to further recompenses from Buyer for the work
completed by these entities. Buyer reserves its right to any other remedies
allowed in law or equity.


43.
INDEMNIFICATION



A.
Indemnification by Seller. Seller agrees to protect, defend, hold harmless and
indemnify Buyer, its officers, directors, dealers, employees, agents and
affiliates, against all claims, actions, suits, proceedings, demands
(collectively, “Claims”), including all liabilities, losses, costs, expenses
(including all legal costs and expenses) and all judgments, settlements and
judicially or administratively imposed damages (including all consequential
damages) (collectively with Claims, “Losses”), resulting from or arising or
related to:

1.
Any breach or violation of Seller’s representations, covenants, or agreements
under this Agreement;

2.
Any alleged negligence, gross negligence, recklessness, willful misconduct or
fraud on the part of Seller and/or its Affiliates or any employee, subcontractor
or agent of Seller related to this Agreement, or;

3.
Any property damage or personal injury, including death, attributed to, in whole
or in part, a defect in the design (if responsible), materials, or workmanship
of Seller’s Products or occurring in connection with the manufacture of such
Seller’s Products.



B.
Indemnification by Buyer. Buyer agrees to protect, defend, and hold harmless,
and indemnify Seller, its officers, directors, employees, agents, and
affiliates, against all claims, actions, suits, proceedings, demands
(collectively, “Claims”), including all liabilities, losses, costs, expenses
(including all legal costs and expenses) and all judgments, settlements and
judicially or administratively imposed damages (including all consequential
damages) (collectively with Claims, “Losses”),, resulting or arising from or
related to:

1.
Any breach or violation of Buyer’s representations, covenants, or agreements
under this Agreement;

2.
Any alleged negligence, gross negligence, recklessness, willful misconduct or
fraud on the part of Buyer and/or its Affiliates or any employee, subcontractor
or agent of theirs related to this Agreement, or;

3.
Any property damage or personal injury, including death, attributed to, in whole
or in part, Buyer’s negligent installation or use, or both, of Seller’s
Products.




19 of 32

--------------------------------------------------------------------------------





C.
Intellectual Property Indemnity. Seller agrees to defend, at its sole expense,
any Claim against Buyer, Buyer’s Customers, or either of Buyer’s officers,
directors, employees, agents and affiliates based on an assertion or Claim that
any Product furnished by Seller to Buyer hereunder or the use or sale by Buyer
or its Customers in the manner contemplated by this Agreement infringes any
patent or copyright or other intellectual property right or is a wrongful use of
third-party trade secret or proprietary information, and further agrees to
indemnify and hold Buyer harmless from any Losses, including attorneys’ fees,
settlements associated with said Claim, or any Losses, including attorneys’ fees
or costs, finally awarded in any such Claim. If the use or sale of any Product
furnished pursuant to this Agreement is enjoined as a result of such Claim,
Seller, at its option and at no expense to Buyer, shall obtain for Buyer and its
Customers the right to use and sell the Product(s) or shall substitute an
equivalent product(s) acceptable to Buyer and extend this indemnity thereto.
This indemnity does not extend to any Claim based on any infringement of any
patent by the combination of Product(s) furnished by Seller with other
components added thereto by Buyer, except when the Product(s) is a material part
of the invention of an asserted patent and the components furnished by Buyer to
complete the claimed combination, such as an engine, sensor, or vehicle frame
are not novel within the meaning of the patent or are specified or approved by
Seller. This indemnity does not extend to any infringement or alleged
infringement arising solely out of Seller’s compliance with Buyer-required
specifications, designs, or instructions that (i) are created solely by Buyer
and (ii) are thereafter furnished to Seller in writing.



D.
Collaborative Efforts. In the event that a Claim should be made based upon a
design defect and the design was a collaborative effort, Seller and Buyer shall
cooperate fully in the defense of this matter, sharing in all Losses related to
such Claim, provided each Party will contribute to the aggregate Losses arising
from such Claim in a proportion reflecting to the relative and comparative
responsibilities of the Parties for such Losses, as well as any other relevant
equitable considerations.



E.
Notice of Indemnification. No Claim shall be valid unless notice of the matter
which may give rise to such Claim is given in writing by the indemnitee (
“Indemnitee”) to the persons against whom indemnification may be sought
(“Indemnitor”) as soon as reasonably practicable after such Indemnitee becomes
aware of such Claim. Failure of the Indemnitee to notify the Indemnitor within
such notice period shall not relieve Indemnitor of any liability hereunder,
except to the extent the Indemnitor reasonably demonstrates that the defense of
such third party claim is materially prejudiced by such failure. Such notice
shall state that the Indemnitor is required to indemnify the Indemnitee for a
Loss and shall specify the amount of Loss, if available, and relevant details
thereof. The Indemnitor shall notify Indemnitee within a reasonable time from
such notice of its intention to assume the defense of any such claim, which
consent shall not be unreasonably withheld or delayed.



44.
INSURANCE



During the Initial Term (and Renewal Terms, if any) of this Agreement, Seller
shall maintain at its own expense Commercial General Liability Insurance,
including coverage for products liability and completed operations with limits
of no less than [****] per occurrence and [****] general aggregate for death,
bodily injury, and property damage. Buyer retains the right to obtain an
increase in the above stated insurance limits at any time.


Seller's liability under this Agreement shall not be limited by the amount of
such insurance coverage and such insurance shall be primary and any insurance
maintained by Buyer shall be excess and non-contributing. The above-required
policy shall be written on an "occurrence" basis unless the policy is available
only on a "claims made" basis, in which case such "claims made" insurance
coverage shall be maintained in effect for a period of four (4) years after the
termination of this Agreement.


Seller shall also maintain Workers’ Compensation Insurance per statutory
requirements and Employer’s Liability with limit of no less than [****] each
accident/disease.



[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 20 of 32



--------------------------------------------------------------------------------





The minimum amounts of insurance required herein may be satisfied by Seller
purchasing primary coverage in the amounts specified or by Seller buying a
separate umbrella and/or excess policy together with lower limit primary
underlying coverage. The structure of the coverage is at Seller’s option, so
long as the total amount of insurance meets Buyer’s minimum requirements. Any
deductibles, self-insured retentions (SIR), loss limits, and any other
retentions shall be the responsibility of Seller.
Such policies shall be maintained with an insurer authorized to issue policies
in the United States, which insurers shall be satisfactory to Buyer, and shall
name Buyer as an additional insured with regard to the Commercial General
Liability Insurance. Such policies shall provide that thirty (30) days written
notice shall be given to Buyer prior to cancellation or material changes to the
policies. Any such change, modification, or cancellation shall not affect
Seller’s obligation to maintain the insurance coverage set forth above.


As of its execution of this Agreement, Seller shall provide Buyer with a
certificate of insurance evidencing such coverage. Failure to provide such
certificate of insurance shall void this Agreement, at Buyer's sole option.


45.
BUYER IDENTITY REMOVAL



At its own expense Seller agrees to destroy or remove to the Buyer’s complete
satisfaction Buyer’s corporate name, addresses, trademarks, patent numbers, and
all other references to Buyer from all Products rejected or canceled by Buyer,
or purchased or produced by Seller in excess of quantities specified by Buyer,
whether such Products are completed or partially completed, delivered, tendered
for delivery, or undelivered, prior to disposition of such Products to parties
other than Buyer, or to destroy such Products. Seller acknowledges that any sale
of Products bearing the Buyer’s trade name and/or trademarks to any person or
entity other than Buyer is an infringement of the Buyer’s proprietary rights in
its trade name and/or trademarks and is an attempt by Seller to “pass off”
Products of others as the Products of Buyer. Without first obtaining the written
consent of Buyer, Seller agrees that it shall not in any manner make known the
fact that Seller has furnished, or contracted to furnish, Buyer the Products
covered by this Agreement, or use the name of Buyer or any of its trademarks or
trade names in Seller’s advertising or other promotional material.


46.
NEW BUSINESS



Buyer shall negotiate with Seller in good faith with regard to placing new
production business of Buyer with Seller if, in Buyer’s opinion, Seller is
competitive in the areas of price, performance, delivery, reliability,
technology and quality with other manufacturers of any such products. Both Buyer
and Seller shall work together to develop target costs and establish the lowest
possible cost of any new product. Seller agrees to provide all price/cost
submissions with full cost transparency throughout the iterative design process.
Seller shall also specify tooling and production lead times in the quotation.
Nothing in this Article 46 - NEW BUSINESS shall be construed as an obligation on
the part of Buyer to develop or purchase any products other than those Products
covered by this Agreement. Seller will be invited to participate in quoting all
competitively bid packages that Seller is capable to process (fiberglass, SMC,
RTM, DCPD) as long as performing to acceptable cost, quality, and delivery
metrics indicated by Supplier Performance Scorecard.


47.
CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY



A.
During the term of this Agreement, each Party hereto may disclose to the other
certain confidential information relating to the manufacturing, sale, marketing,
development or distribution of the Product(s), the application of the Product(s)
by Buyer, processes, trade secrets and business and financial information and
marketing plans of either Party as well as confidential information (which may
be in electronic form, as well) resulting from the performance of this
Agreement, including, without limitation, purchase orders, sales projections,


21 of 32

--------------------------------------------------------------------------------



customer lists, designs under development, intellectual property and know-how.
Any such information that is marked or otherwise clearly identified at the time
of disclosure as “confidential” or “proprietary” or any information which a
person would reasonably deem to be confidential information of the Parties under
the circumstances shall be considered as “Confidential Information” for purposes
of this Agreement. During the term of this Agreement and for a period of five
(5) years after the expiration or termination of this Agreement, the receiving
Party will use its best efforts to prevent the disclosure of such Confidential
Information to third parties and will not use such Confidential Information for
any purpose other than to effectuate the provisions of this Agreement. “Best
efforts” with respect to any Confidential Information means at least that degree
of care normally used by the receiving Party to prevent disclosure to others of
its own Confidential Information of similar importance, but in no case less than
a reasonable degree of care. Notwithstanding the foregoing, Seller and Buyer
agree that Confidential Information shall not include any information which: (a)
is or becomes publicly known through no wrongful act on the receiving Party’s
part; or (b) is, at the time of disclosure under this Agreement, already known
to the receiving Party without restriction on disclosure; or (c) is, or
subsequently becomes, rightfully and without breach of this Agreement, in the
receiving Party’s possession without any obligation restricting disclosure; or
(d) is independently developed by the receiving Party without reference to or
use of the Confidential Information; or (e) is disclosed pursuant to an order of
any governmental or judicial authority, after prior notice to the disclosing
Party respecting such order, and affording the disclosing Party reasonable
cooperation respecting any objections by the disclosing Party to the request for
disclosure, including a reasonable opportunity for the disclosing Party to
obtain a protective order in respect to the Confidential Information at the
expense of the disclosing Party.


B.
Upon request of the disclosing Party at any time, the recipient agrees to return
to the disclosing Party or destroy all materials in its possession or control
which contain Confidential Information of the disclosing Party, including,
without limitation, documents, drawings, CAD drawings, computer media, models,
prototypes, sketches, designs, and lists furnished by the disclosing Party or
accessed by the recipient, including copies thereof made by the recipient, and
to delete from its computers any software, data files, or CAD files containing
Confidential Information furnished by the disclosing Party. If materials are
destroyed, an officer of the recipient shall identify such materials to the
disclosing Party and certify that their destruction has been completed.
Notwithstanding the foregoing, each Party shall be entitled to maintain one
archival copy of the Confidential Information within its Law Department or at
the office of its General Counsel, such archival copy to be used solely in
connection with resolving claims or disputes between the Parties relating to
this Agreement.



C.
Seller agrees that all drawings, graphics, technical analyses, models,
prototypes, writings, computer programs, algorithms, and other materials
developed under this Agreement are considered to be works for hire and shall
become and remain the property of Buyer. All drawings created under this
Agreement shall be marked “International® Confidential”, “Navistar®
Confidential”, “International® Proprietary”, “Navistar® Proprietary”, or words
to that effect. At the request of Buyer, Seller shall execute or cause its
employees, contractors or subcontractors to execute, any and all documents which
Buyer may deem necessary to assign to Buyer or a subsidiary thereof, Buyer’s
successors or assigns, the sole and exclusive right to such designs, model, and
other materials, as well as to industrial design registrations, design patents,
and copyrights related thereto.



D.
Seller is granted a limited trademark license to use the Navistar logo and word
mark, and any other trademarks owned by Navistar or its wholly-owned affiliates,
International Truck Intellectual Property Company LLC and International Engine
Intellectual Property Company LLC, solely as necessary to fulfill the terms of
this Agreement and for no other purpose. Buyer reserves the right to review and
approve or disapprove all uses of the licensed trademarks.



E.
This Article 47 - CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY, shall
survive the termination or expiration of this Agreement.

48.
TERMINATION


22 of 32

--------------------------------------------------------------------------------





A.
Termination by Buyer. At any time during the Initial Term (or any Renewal Term)
of this Agreement should Seller default in performing any of its material
obligations hereunder, the Buyer may give written notice of default giving the
full details thereof. If Seller fails within [****] of the receipt of written
notice of default to cure the default, then Buyer shall have the right to
terminate this Agreement with regard to the particular Product materially
affected by the default, or if the default materially affects all Products,
Buyer shall have the right to terminate this Agreement in its entirety. The
Buyer shall give Seller [****] written notice from the determination of the
failure to cure the default, whereupon the termination shall be effective.



B.
Termination by Seller. At any time during the Initial Term (or any Renewal Term)
of this Agreement should Buyer default in performing any of its material
obligations hereunder, the Seller may give written notice of default giving the
full details thereof. If Buyer fails within [****] of the receipt of written
notice of default to cure the default, then Seller shall have the right to
terminate this Agreement with regard to the particular Product materially
affected by the default, or if the default materially affects all Products,
Seller shall have the right to terminate this Agreement in its entirety. The
Seller shall give Buyer [****] written notice from the determination of the
failure to cure the default, whereupon the termination shall be effective.



C.
Rights and Obligations of Parties. Except as otherwise provided for herein, the
termination of this Agreement for any reason shall be without prejudice to
(without acting as a limitation):

1.
Either Party’s obligations of confidentiality provided for in Article 47 -
CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY;

2.
Either Party’s right to receive all payments (including any amounts provided for
in Article 5 - PRICING hereof) accrued hereunder prior to the date of such
termination; and

3.
Any other remedies which either Party may then or thereafter have hereunder or
under law, equity, or otherwise.



D.
Survival. Any termination or expiration of all or part of this Agreement shall
not relieve either Party of obligations incurred pursuant to and during the
Initial Term (or any Renewal Term) prior to such termination or expiration of
this Agreement, including but not limited to the warranty provisions set forth
in Article 22 - WARRANTY hereof, the Indemnification provisions of Article 43 -
INDEMNIFICATION hereof, and the Confidential Information provisions set forth in
Article 47 - CONFIDENTIAL INFORMATION / INTELLECTUAL PROPERTY hereof. Articles
21A - REIMBURSEMENT FOR NON-PERFORMANCE BY SELLER, 22 - WARRANTY, 23 -
REIMBURSEMENT FOR WARRANTY CLAIMS, 37 - NON-COMPLIANCE CHARGES, 43 -
INDEMNIFICATION, 45 - BUYER IDENTITY REMOVAL, 47 - CONFIDENTIAL INFORMATION /
INTELLECTUAL PROPERTY, 48 C and D - TERMINATION, 49 - ASSIGNMENT OF RIGHTS AND
DUTIES, 51 - CHOICE OF LAW, 52 - CONSENT TO JURISDICTION, 54 - NO LIMITATION OF
RIGHTS AND REMEDIES, and 57 - NOTICES of this Agreement and any other provision,
that by its terms is intended to survive, shall survive any termination or
expiration of this Agreement.



MISCELLANEOUS


49.
ASSIGNMENT OF RIGHTS AND DUTIES



Either Party may assign the rights and duties under this Agreement, either in
whole or in part, only with the prior written consent of the other Party. No
permitted assignment hereunder shall be deemed effective until the assignee
shall have executed and delivered an instrument in writing reasonably
satisfactory in form and substance to the other Party pursuant to which the
assignee assumes all of the obligations of the assigning Party hereunder. Any
purported assignment of this Agreement in violation of this Article 49 -
ASSIGNMENT OF RIGHTS AND DUTIES shall be void.


50.
MODIFICATION AND AMENDMENT OF AGREEMENT




[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 23 of 32



--------------------------------------------------------------------------------





No modifications of, or additions to, the provisions or conditions of this
Agreement (including the Exhibits, Appendices and Schedules hereto) will become
a part of the Agreement until agreed to in writing by the Buyer and Seller. This
Agreement (including the Exhibits, Appendices, and Schedules hereto) may not be
amended or modified without the written consent of both Buyer and Seller. For
purpose of clarity, Appendix A - PRODUCT DESCRIPTION/PRODUCT PRICING may not be
amended, modified, or altered without the written consent of Buyer and Seller.
Notwithstanding the foregoing, Buyer may issue addenda to Contracts for the
purposes of modifying the part numbers listed in Appendix A. Such modifications
will constitute a binding amendment unless Seller provides Buyer written notice
of Seller’s objection within thirty (30) days of Seller’s receipt of the
addenda.


51.
CHOICE OF LAW



This Agreement shall be governed by and construed under the laws of the State of
Illinois, without giving effect to the choice of law provisions thereof.


52.
CONSENT TO JURISDICTION



All actions, proceedings, claims, counterclaims, or cross-complaints in any
action or other proceeding brought by any Party hereto against any other Party
hereto with respect to any matter arising out of, or in any way connected with
or related to, this Agreement or any portion thereof, whether based upon
contractual, statutory, tortuous, or other theories of liability arising out of
or relating to this Agreement, shall be heard and determined in any federal
court sitting in Chicago, Illinois, unless there is no federal court
jurisdiction, in which case the action or proceeding shall be heard and
determined in any state court sitting in Chicago, Illinois, and the Parties
hereto hereby irrevocably submit to the jurisdiction of such courts in any such
action or proceeding, IRREVOCABLY AGREE THAT ANY SUCH COURT IS A PROPER VENUE
FOR ANY SUCH ACTION, and irrevocably waive the defense of an inconvenient forum.
Each Party irrevocably consents to the service of any and all process in any
such action or proceeding by the mailing of copies of such process to such Party
at its address specified in Article 57 - NOTICES. Nothing in this Article 52 -
CONSENT TO JURISDICTION shall affect the right of any Party hereto to serve
legal process in any other manner permitted by law.


53.
SEVERABILITY



In the event that any provision of this Agreement or the application thereof to
any Party of circumstance shall be finally determined by a court of proper
jurisdiction to be invalid or unenforceable to any extent, then (i) a suitable
and equitable provision shall be substituted therefore in order to carry out, so
far as may be valid and enforceable, the intent and purpose of such invalid and
unenforceable provision, and (ii) the remainder of this Agreement and the
application of such provision to the Parties or circumstances other than those
to which it is held invalid or unenforceable shall not be affected thereby.


54.
NO LIMITATION OF RIGHTS AND REMEDIES; SPECIFIC PERFORMANCE



The provisions of each Article of this Agreement are not intended to limit any
rights and remedies of the Seller or Buyer at law or in equity. Each of the
Parties acknowledges and agrees that the other Party would be damaged
irreparably in the event any of the provisions of this Agreement are not
performed in accordance with their specific terms or otherwise are breached.
Accordingly, each of the Parties agrees that the other Party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and the terms and
provisions hereof in any action instituted in any court having jurisdiction over
the Parties and the matter (subject to the provisions set forth in Article 52 -
CONSENT TO JURISDICTION above), in addition to other remedy to which they may be
entitled, at law or in equity.


55.
FORCE MAJEURE




24 of 32

--------------------------------------------------------------------------------



A.
Except as described below, neither Party shall be liable for any failure or
delay in the performance of its obligations under this Agreement to the extent
this failure or delay both:

1.
Is caused by any of the following: acts of war, terrorism, civil riots, or
rebellions; quarantines, embargoes, and other similar unusual governmental
action; extraordinary elements of nature or acts of God; and

2.
Could not have been prevented by the non-performing Party’s reasonable
precautions or commercially accepted processes (including, but not limited to,
implementation of disaster recovery and business continuity plans in accordance
with industry best practices), or could not reasonably be circumvented by the
non-performing Party through the use of substitute services, alternate sources,
work-around plans, or other means by which the requirements of a buyer of
products substantively similar to the Product hereunder would be satisfied.



Events meeting both of the above criteria are referred to as “Force Majeure
Events.” The Parties expressly acknowledge that Force Majeure Events do not
include vandalism, the regulatory acts of governmental agencies, labor strikes,
lockouts, labor difficulty, or the non-performance of third parties or
subcontractors relied on for the delivery of the Product unless such failure or
non-performance by a third party or subcontractor is itself caused by a Force
Majeure Event, as defined above. Upon the occurrence of a Force Majeure Event,
as long as the non-performing Party provides the other Party written notice of
the Force Majeure Event within ten (10) days of its occurrence, the
non-performing Party shall be excused from any further performance or observance
of the affected obligation(s) for as long as such circumstances prevail, and
such Party continues to attempt to recommence performance or observance to the
greatest extent possible without delay.


B.
Notwithstanding any other provision of this Article, a Force Majeure Event shall
obligate Seller to begin and successfully implement all services relating to
disaster recovery set forth in a “Disaster Recovery Plan” as may be specifically
requested by Buyer. If a Force Majeure Event causes a material failure or delay
in the performance of any Seller obligation with respect to any Product, Buyer
may, at its option, and in addition to any other rights Buyer may have, procure
such Product from an alternate source until Seller is again able to provide such
Products. If a Force Majeure Event causes a material failure or delay in the
performance of any Seller obligation with respect to any Product for more than
five (5) consecutive days, Buyer may, at its option, and in addition to any
other rights Buyer may have, terminate this Agreement.



56.
ENTIRE AGREEMENT



This Agreement, together with People Soft Contracts, the Exhibits, Appendices,
and Schedules attached hereto (and thereto), embodies and sets forth the entire
Agreement and understanding of the Parties with respect to the subject matter
herein and there are no promises, terms, conditions, or obligations, oral or
written, expressed or implied, other than those contained in this Agreement. The
terms of this Agreement shall supersede all previous oral or written agreements
which may exist or have existed between the Parties relating to the subject
matter of this Agreement. Neither Party shall be entitled to rely on any
agreement, understanding, or arrangement which is not expressly set forth in
this Agreement. Any amendments to this Agreement must be in writing and signed
by the Parties to this Agreement.
        
57.
NOTICES



A.
Except as otherwise specifically provided, any notice or other documents to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given if sent by registered mail or nationally recognized overnight courier
or facsimile transmission to a Party or delivered in person to a Party at the
address or facsimile transmission set out below for such Party or such other
address as the Party may from time to time designate by written notice to the
other:


25 of 32

--------------------------------------------------------------------------------



If to Buyer:
Navistar, Inc.
 
2601 Navistar Drive, Lisle, IL 60532
 
Attn:
[****] / Supply Manager
 
Phone:
[****]
 
Email:
[****]
 
With copies to:
 
Attn:
[****] / Purchasing Manager
 
Phone:
[****]
 
Email:
[****]

If to Seller:
Core Molding Technologies, Inc. and Core Composites Corporation
 
800 Manor Park Drive, Columbus, OH 43228
 
Attn:
[****]/ Account Manager
 
Phone:
[****]
 
Email:
[****]
 
With copies to:
 
Attn:
[****] / V.P. Sales & Marketing
 
Phone:
[****]
 
Email:
[****]

B.
Any such notice or other document shall be deemed to have been received by the
addressee five (5) business days following the date of dispatch of the notice or
other document by mail or, where the notice or other document is sent by
overnight courier or by hand or is transmitted by facsimile, simultaneously with
the delivery. To prove the giving of a notice or other document it shall be
sufficient to show that it was dispatched.



58.
NO WAIVERS



Neither the failure nor delay on the part of a Party to require the strict
performance of any term, covenant, or condition of this Agreement or to exercise
any right or remedy available on a breach thereof shall constitute a waiver of
any such breach or of any such term or condition. The consent to, or the waiver
of, any breach, or the failure to require on any single occasion the performance
or timely performance of any term, covenant, or condition of this Agreement
shall not be construed as authorizing any subsequent or additional breach and
shall not prevent a subsequent enforcement of such term, covenant, or condition.


59.
CONSTRUCTION



The language in all parts of this Agreement shall be construed, in all cases,
according to its fair meaning. Buyer and Seller hereby acknowledge that each
Party hereto and its counsel have reviewed and revised this Agreement and that
any rule of construction to the effect that any ambiguities are to be resolved
against the drafting Party shall not be employed in the interpretation of this
Agreement. Whenever used herein, the words “include”, “includes” and “including”
shall mean “include, without limitation”, “includes, without limitation” and
“including, without limitation”, respectively. The masculine, feminine, or
neutral gender and the singular or plural number shall each be deemed to include
the others whenever the context so indicates. “Days” means calendar days unless
other specified.


60.
HEADINGS



The headings used in this Agreement are for convenience only and are not a part
of this Agreement nor affect the interpretation of any of its provisions.
61.
COUNTERPARTS

This Agreement may be executed simultaneously in counterparts (and may be
delivered by facsimile), each of which shall be deemed an original, but all of
which together shall constitute a single agreement.

[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 26 of 32



--------------------------------------------------------------------------------





62.
REFERENCES



The following is a list of all hyperlinked documents and associated addresses
(URLs).


Article 8A and Appendix B     D-13 Supplier Packing and Shipping Standard-2009
revision
http://www.navistarsupplier.com/Documents/PUR_3003_MA_D13.pdf
        
Article 9    Buyer’s Quick Receive Guideline
http://www.navistarsupplier.com/Documents/PUR_4001_GL_QUICKRECEIVE.pdf
    
Article 26A and Appendix B    Customs Invoicing Instructions
http://www.navistarsupplier.com/Documents/CustomsInvoicingInstructionsPR38.pdf


Article 31A2    CAD/CAM Supplier Design Data Requirements (TEM-PR-7.03)
http://www.navistarsupplier.com/Documents/CAD_CAMSupplierDesignDataRequirementsTEM-PR-7.03.pdf


Appendix B    Transportation Routing Matrix
http://www.routingguides.com/international%20truck%20and%20engine%20corp/login.asp


    
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers or representatives as of the day and
year first above written.




BUYER: Navistar, Inc.
SELLER: Core Molding Technologies
and Core Composites Corporation
 
 
_/s/ Lisa McLuckie______________ __7/16/14______
____Terrence J. O’Donovan_______ __8/4/14____
Name: Lisa McLuckie Date
Name: Terrence J. O’Donovan Date
Title: Supply Manager
Title: Vice President Marketing & Sales
 
 




27 of 32

--------------------------------------------------------------------------------



APPENDIX A - PRODUCT DESCRIPTION / PRODUCT PRICING
[****]

[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 28 of 32



--------------------------------------------------------------------------------





APPENDIX B - [****]
[****]

[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 29 of 32



--------------------------------------------------------------------------------





APPENDIX C- NON-CONFORMANCE CHARGE SCHEDULE
[****]

[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 30 of 32



--------------------------------------------------------------------------------



APPENDIX D - TOOLING AND BAILMENT AGREEMENT
[****]



[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 31 of 32



--------------------------------------------------------------------------------



Appendix E - SMC formulation and SMC weight
[****]



[****] Confidential Treatment Requested by Core Molding Technologies, Inc.
 32 of 32

